Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Claims 21 - 24, 28, 30, 32, 34 - 35, 37, 40 - 44 are pending.  
Claim 21 is allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein receiving data stream information associated with distributed data source(s), such that the first data stream information comprising first data having a spatial component and a temporal component, and wherein transforming the data stream information into a data entry within a data array which includes a plurality of spatial dimensions and at least one temporal dimension, and wherein receiving a user request relating to a distributed data source, and wherein determining at least one of an amount of data a user system is capable of receiving, and an amount of data the user system is capable of displaying, and wherein generating a first response to the user request based on the data entries and transmitting the response to the user system, in addition to the other limitations in the specific manner as recited in claims 21 - 24, 28, 30, 32, 34, 35, 37, 40 - 44.  
  
Claims 22 - 24, 28, 30, 32, 34, 35, 37, 40 - 44 are allowed due to allowed base claim 21.  

          So as indicated by the above statements, Applicant's arguments have been considered .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/KYUNG H SHIN/                                                                                             7-8-2021Primary Examiner, Art Unit 2443